Burke, J.
(on rehearing). A rehearing was granted in this case upon the proposition involved in ¶ 2 of the opinion. Nothing was advanced, however, which changes our conclusion. Upon the reargument, appellant challenges the conclusion of the trial court “that the contestant, Frisby E. Diehl ... is entitled to hold said office, and to receive the emoluments thereof until his successor as such county judge is duly and legally elected and qualified according to law.”
In his original brief it is said: “Appellant’s formal assignments of error raise three practical, general propositions: First, the constitutionality of the statute, §§ 923-944, inclusive; second, the rights given to plaintiff as a private citizen to maintain this action; third, the correctness of the court’s determination from the facts, that the offer to return a part of the salary of the office to the treasurer of the county constituted an offer to give something of value to the electors.”
We would not, however, be inclined to hold appellant’s counsel to a waiver of the other questions if they fairly arose upon the record. However, they do not so arise. Diehl’s right to the office as a hold-over was not involved in the contest, and the trial court should not have passed upon this question. Section 173 of our Constitution provides *144that tbe county judge shall hold office for two years and until his successor is duly elected and qualified according to law. The question now sought to be raised is whether Totten was elected and qualified so as to terminate Diehl’s term of office. It is evident that no matter how this is decided, Diehl is still the de facto county judge of Bowman county, entitled to receive salary until such time as a successor is chosen and qualifies. Whether such successor should be chosen by election or appointment is another question entirely. As this matter is not before us, we express no opinion thereon. The trial court merely states, in the language of our Constitution, that Diehl would hold over until his successor should be chosen. It could not decide in advance the question of the legality of the selection of such successor.